FILED
                           NOT FOR PUBLICATION                                 FEB 15 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

MOSS C. CABALLERO, suing                         No. 10-17818
individually, on behalf of the general
public and on behalf of all others similarly     D.C. No. 5:10-cv-02973-LHK
situated,

              Plaintiff - Appellant,             MEMORANDUM*

  v.

BANK OF AMERICA, a National
Association; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                     Argued and Submitted February 13, 2012
                            San Francisco, California

Before: GRABER, BERZON, and TALLMAN, Circuit Judges.

       Plaintiff Moss Caballero appeals from the district court’s dismissal on the

pleadings of this diversity action against Defendants Bank of America, Federal

National Mortgage Association, NDex West, LLC, and Does 1-100. Reviewing de


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
novo the interpretation of state law, Lahoti v. Vericheck, Inc., 636 F.3d 501, 505

(9th Cir. 2011), we affirm.

      The district court correctly held that California Civil Code section 2932.5

does not apply to deeds of trust. After the district court issued its decision, the

California Court of Appeal reached the same conclusion in a thorough and well-

reasoned decision, and the California Supreme Court denied review. Calvo v.

HSBC Bank USA, N.A., 130 Cal. Rptr. 3d 815 (Ct. App. 2011), rev. denied (Cal.

S. Ct. Jan. 4, 2012). For the reasons stated in Calvo and the many district-court

decisions that have reached the same conclusion, e.g., Roque v. Suntrust Mortg.,

Inc., No. 09-00040, 2010 WL 546896 (N.D. Cal. 2010) (order), we find no

"convincing evidence" that the California Supreme Court would hold that

California Civil Code section 2932.5 applies to deeds of trust. See Hayes v.

County of San Diego, 658 F.3d 867, 870 (9th Cir. 2011) (order) ("In deciding an

issue of state law, when there is relevant precedent from the state’s intermediate

appellate court, the federal court must follow the state intermediate appellate court

decision unless the federal court finds convincing evidence that the state’s supreme

court likely would not follow it." (internal quotation marks omitted)).

      AFFIRMED.




                                           2